Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 1 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 2 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 3 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 4 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 5 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 6 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 7 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 8 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 9 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 10 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 11 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 12 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 13 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 14 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 15 of 18
Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 16 of 18
        Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 17 of 18




                            Complaint Synopsis

Name:                              Joshua Lewis

Address:                           Middleboro, Massachusetts
(City & State Only)
Year of Birth/Age:                 1989, 31

Violations:                        Conspiracy to violate federal firearms laws. 18
                                   U.S.C. §§ 371, 922(a)(6) and 924(a)(1)(A).
Penalties:                         Imprisonment of not more than five years; fine
                                   not to exceed two hundred fifty thousand dollars
                                   ($250,000); or both. 18 U.S.C. §§ 371 and
                                   3571(b)(3).

                                   Class D felony pursuant to 18 U.S.C. §
                                   3559(a)(4).

Supervised Release:                Not more than three years. 18 U.S.C. §
                                   3583(b)(2).

Maximum Term of Imprisonment       Not more than two years. 18 U.S.C. § 3583(e)(3).
for Violation of Supervised
Release:
Maximum Add’l Term of              Three years less any term of imprisonment
Supervised Release for Violation   imposed upon revocation of supervised release.
of Supervised Release:             18 U.S.C. §3583(h).

Defendant’s Attorney:              Pending Appointment/Retention

Primary Investigative Agency       Bureau of Alcohol, Tobacco, Firearms and
and Case Agent Name:               Explosives Special Agent Sean Sullivan

Detention Status:                  Not Detained

Foreign National:                  No

Foreign Consular Notification      N/A
Provided:
County:                            Kennebec

AUSA:                              Michael J. Conley
        Case 1:21-mj-04050-DHH Document 1 Filed 03/16/21 Page 18 of 18




Guidelines apply? Y/N             Yes

Victim Case:                      No

Corporate Victims Owed            N/A
Restitution:
Assessments:                      $100
